Citation Nr: 9932557	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-27 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979 and from December 1980 to November 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 1996 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Huntington, West Virginia, that denied as not well grounded 
the veteran's claim of service connection for a heart 
disability.

It should be noted that in January 1987 the veteran filed a 
claim of service connection for chest pain which the RO 
denied in February 1988.  This previous claim is deemed to be 
separate and distinct from the current claim of service 
connection for a heart disability and is thus not subject to 
the rules regarding finality.  See 38 U.S.C.A. § 7105 (West 
1991).

It should also be noted that the veteran requested a hearing 
before a member of the Board in August 1997, but subsequently 
withdrew this request in writing in May 1998.  

In December 1998 the veteran requested that his claim of 
service connection for a heart disability be "postponed" 
until he could obtain additional evidence in regard to his 
claim of service connection for costochondritis.  Following 
the RO's April 1999 grant of service connection for 
costochondritis, in October 1999, the RO appropriately 
notified the veteran that the present issue of service 
connection for a heart disability was being certified to the 
Board for disposition.


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim of service connection for a heart disability.


CONCLUSION OF LAW

The veteran's claim of service connection for a heart 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's May 1975 enlistment examination report shows 
that he had a normal evaluation of his heart.  

In February 1976 the veteran reported to a medical facility 
complaining of chest pains and enuresis of three days 
duration.  He said that the chest pain occurred two or three 
times an hour and that it " [felt] like someone was punching 
[him] with their fingers."  The veteran denied having chest 
pain prior to entering service.  Findings revealed that the 
veteran's heart signs were normal and there were no murmurs.  
An impression was given of upper respiratory infection and 
enuresis.  

The veteran was found to have a normal clinical evaluation of 
his heart at his discharge examination in January 1979.  He 
also had a normal clinical evaluation of his heart at his 
reenlistment examination in September 1980.

A December 1982 service medical record reflects the veteran's 
complaint of left sided chest pain that was sharp in nature 
and increased with cough.  An impression was given of 
costochondritis.

A chest X-ray taken at a January 1985 orthopedic evaluation 
revealed unremarkable findings except for a slight prominence 
of the anterior corners of the lower thoracic vertebrae.  

In September 1986 a Medical Board found that the veteran was 
unable to fulfill the duties of active duty due to physical 
disability diagnosed as cervical degenerative disc, C5-6.

At a VA general examination in June 1987, the veteran 
complained of chest pain that began when he was repairing a 
car in 1982.  He said that at that time he was underneath the 
car and experienced a sudden onset of left substernal chest 
pressure without radiation, but with associated shortness of 
breath.  He complained of recurrent chest discomfort in the 
fourth and fifth intercostal space on the left since that 
time.  He also said that the discomfort occurred about once a 
week and was not associated with eating, activity exertion or 
position.  He had no known heart disease or cardiac murmurs 
and his cardiac risk factors was smoking alone.  The examiner 
did not provide a diagnosis, but noted the veteran's problem 
with recurrent chest pain.  He said that the chest pain 
seemed atypical for cardiac pain, but recommended that the 
veteran undergo a stress test and EKG (electrocardiogram) 
(also known as an ECG) to rule out a cardiac problem.  He 
predicted that there was a 20 percent probability of the 
veteran having a cardiac problem.  He also said that he found 
no evidence of musculoskeletal problems, but that the veteran 
might have had some episodic musculoskeletal problem which 
was not present on examination.

At a VA orthopedic examination in June 1987, the veteran 
complained of chest pain around his heart which came and went 
and was often associated with heartburn.  He said that it 
occurred once or twice a month.  The examiner diagnosed the 
veteran as having chest pain and said that it was not an 
orthopedic problem and that he did not specifically address 
this.

Results of an ECG performed in June 1987 were normal with 
normal sinus rhythm.  

In February 1988 the RO denied the veteran's claim of service 
connection for chest pain stating that chest pain was not a 
disease or injury within the meaning of VA law and 
regulations.  

Results of an ECG performed by VA in March 1993 was 
borderline and showed possible left atrial enlargement.

The veteran was seen at a VA medical facility in May 1993 
complaining of midsternal chest pain which was worse on 
inspiration and movement and could be completely relieved if 
he held his breath.  He was diagnosed as having 
costochondritis.

On file is a May 1993 VA ECG report reflecting early 
repolarization and possible left atrial enlargement.

According to a May 1993 VA treatment record, the veteran had 
a normal ECG with pain.

A chest X-ray report on file dated in May 1993 contains an 
impression of "negative portable examination of the chest".  

A January 1995 VA treatment record shows that the veterans 
complained of chest pain and pressure of two weeks duration.  
He also complained of pain traveling down his left arm at 
times.  It was recommended that the veteran undergo a 
echocardiogram (ECHO) to rule out mitral valve prolapse.

An ECG performed in January 1995 revealed normal results with 
normal sinus rhythm.

In July 1996 the veteran was seen again at a VA medical 
facility for complaints that included frequent episodes of 
chest pain.  He was assessed as having atypical chest pain 
with a normal EKG and ECHO, and negative exercise stress 
test.

In July 1996 the veteran filed a claim of service connection 
for a heart disability.  Attached to this claim was a copy of 
the December 1982 service medical record reflecting a 
diagnosis of costochondritis.  The veteran reported that he 
had received all of his medical treatment at the VA medical 
center in Clarksburg, West Virginia.

In an August 1996 rating decision, the RO denied as not well 
grounded the veteran's claim of service connection for a 
heart disability.

In his August 1997 substantive appeal, the veteran said that 
his heart condition was a recurring condition that only 
happened once in a while.  He said that since it "happened" 
on active duty, he was entitled to service connection.

A September 1997 VA treatment record reflects the veteran's 
continuing complaints of pressure around his heart with pain 
lasting between 15 and 20 minutes and was unrelated to 
activity.  The veteran also reported that it occurred 
sporadically.  

An undated VA evaluation report contains a history of 
atypical chest pain since 1992 which had remained unchanged 
for 15 years.  The examiner stated that he doubted that there 
was a cardiac etiology, but that he would schedule the 
veteran for a stress thallium test and then refer him to the 
cardiology clinic for an opinion. 

In February 1998 the veteran's representative submitted 
written argument on the issue of service connection for a 
heart disability.  He pointed out that since the veteran had 
been diagnosed as having osteochondritis in service and had a 
current diagnosis of this condition, this should be the 
condition which the veteran was claiming entitlement to.

The veteran was seen by a VA cardiac attending in February 
1998.  The attending  stated that it was unclear why the 
veteran was there, and that there were no new complaints.  He 
reported clear chest X-ray results and assessed as having 
"cardiac status - no evidence A."

In an April 1998 statement, the veteran said that there were 
additional VA hospital records.  He also said that that his 
doctor had told him that his heart was releasing blood too 
fast and that that had been demonstrated by an EKG.

The RO responded to the veteran's April 1998 statement by 
asking him to provide the name of the VA medical center where 
additional treatment records were located, as well as the 
dates of such treatment along with his statement as to what 
his doctor had told him about his heart condition and the 
date of onset.  The RO also requested that the veteran submit 
the service medical record containing a diagnosis of a heart 
condition.

In December 1998 the veteran filed a claim of service 
connection for costochondritis.

On file is an ECG report dated in December 1998 showing 
normal results with normal sinus rhythm.

In an April 1999 rating decision the RO granted service 
connection for costochondritis assigning a 0 percent 
evaluation.

II.  Legal Analysis

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A 
well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and to adjudicate the claim.  In short, VA is not required to 
adjudicate a claim until after the veteran has met her 
initial burden of submitting a well-grounded one.  Boeck v. 
Brown, 6 Vet. App. 14 (1993). 

For a service connection claim to be plausible or well 
grounded, it must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

The veteran's service medical records are positive for a 
complaint of chest pain in December 1982 and show an 
associated diagnosis of costochondritis.  There is no 
evidence in these records of an injury or disease related to 
his heart.  

Postservice medical records are likewise devoid of a heart 
disability despite the conduction of numerous heart-related 
tests including EKGs, ECHOS and stress tests.  The only 
diagnosis given in regard to the veteran's chest pain 
complaint is costochondritis which was made in 1993.  This is  
not reflective of a heart disability and is in fact a 
condition for which service connection is already in effect 
for.  

Although results of an EKG performed in March 1993 was 
borderline due to possible left artrial enlargement, this 
test result did not result in a cardiac diagnosis.  
Similarly, a May 1993 EKG report shows early repolarization 
with possible left atrial enlargement, but these results also 
did not result in a cardiac diagnosis.  In fact, a May 1993 
treatment record indicates that the EKG in May 1993 was 
"normal with pain". Moreover, subsequent EKGs performed in 
July 1996 and December 1998 revealed normal results.  

Without competent medical evidence of a current heart 
disability, there can be no valid (i.e., well grounded) 
claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Caluza, 
supra.

The veteran's assertions as to incurring a heat disability in 
service have been considered, but his opinion in this regard 
is not cognizable evidence and will not suffice to make his 
service connection claim for a heart disability well 
grounded. This is so since he is a layman and has no 
competence to give a diagnosis for purported symptoms during 
and since service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Inasmuch as the record does not show the incurrence of a 
heart injury or disease in service, or of competent medical 
evidence of a current heart disability linked to service, the 
veteran's claim of service connection for a heart disability 
must be denied as not well grounded.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Caluza, supra.


ORDER

Service connection for a heart disability is denied as not 
well grounded.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

